The appellant was assigned to the vice squad. A complaint was made to him that one Kuzniek was operating a still .in violation of law. Through a stool pigeon he made two unsuccessful attempts to obtain evidence of the violation and he also kept watch over the premises for a short time thereafter. The evidence shows that during all of the time while appellant claimed he was attempting to obtain evidence of the violation, the still was in operation and so continued until about a year thereafter when a new member of the vice squad easily obtained evidence which resulted in a conviction. The evidence sustains the conclusion that there was no reasonable effort on the part of the appellant to obtain the necessary proof and that he was guilty of neglect of duty as found by the commissioner. Determination confirmed, without costs. Hill, P. J., Crapser, Bliss and Foster, JJ., concur; Schenck, J., dissents, on the ground that the evidence does not sustain the conclusion that the appellant is guilty of neglect of duty.